United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2930
                                    ___________

Jannell Jackson, on behalf of Christina *
S. Watson,                              *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,        *
Social Security Administration          * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: November 7, 2008
                                 Filed: December 2, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jannell Jackson, on behalf of her daughter Christina Watson (Christina), appeals
the district court’s1 order affirming the denial of supplemental security income. In a
2003 application, Jackson alleged that Christina had been disabled since October 1997
from asthma, slow learning, speech deficits, and a “weight problem.” At a 2004


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
hearing, an administrative law judge (ALJ) declined to reopen a previous application,
thus making November 2001 the alleged onset date. The ALJ determined that since
November 2001 Christina had not been under a disability: she had not engaged in
substantial gainful activity; her severe impairments, obesity and asthma, did not meet
or medically equal any listing; her subjective complaints and related witness
allegations were credible only to the extent they were supported by the summarized
evidence of record; and because she did not have an “extreme” limitation in any
domain of functioning, or a “marked” limitation in two domains, her impairments did
not equal the severity of any listing. The Appeals Council denied review, and the
district court affirmed.

       For reversal, Jackson argues that (1) Christina met or medically equaled the
requirements for subsections B and C of Listing 103.03 (asthma); (2) the ALJ erred
by not finding her borderline intelligence severe; and (3) the ALJ failed to point to any
inconsistencies in the record to support his finding that the hearing testimony was not
entirely credible. Having carefully reviewed the record, see Samons v. Astrue, 497
F.3d 813, 816, 820 (8th Cir. 2007) (standard of review), we affirm for the reasons that
follow.

       First, the medical records from the relevant period provide substantial evidence
for the ALJ’s implicit finding that Christina did not meet or medically equal the
criteria for subsections B or C of Listing 103.03. See Moore ex rel. Moore v.
Barnhart, 413 F.3d 718, 721 n.3 (8th Cir. 2005) (noting that ALJ’s failure to address
specific listing is not reversible error if record supports overall conclusion); Johnson
v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (burden is on claimant to show she
meets or equals listing’s requirements; to meet listing, impairment must meet all
specified criteria); see also Neal ex rel. Walker v. Barnhart, 405 F.3d 685, 689 (8th
Cir. 2005) (child’s impairment is medically equal to listing if it is at least equal in
severity and duration to listing’s medical criteria). Second, even assuming that
Christina has borderline intelligence and that this is a severe impairment, see id. at

                                          -2-
689-90 (leaving undisturbed ALJ’s determination that child claimant’s borderline
intelligence constituted severe impairment), the record does not show that her
intelligence level was functionally equal to Listing 112.05 (mental retardation), which
is presumably the listing to which Jackson refers. Third, even if all the hearing
testimony were credited, we fail to see how it would undercut the ALJ’s ultimate
determination that Christina was not disabled. We decline to address the remaining
issues Jackson raises, as they provide no basis for reversal. Accordingly, we affirm.
                         ______________________________




                                         -3-